Exhibit 99.1 1st Quarter 2011 •Earnings News Release •Three months ended January 31, 2011 TD Bank Group Reports FirstQuarter 2011 Results This quarterly earnings release should be read in conjunction with our unaudited first Quarter 2011 Report to Shareholders for the three months ended January 31, 2011, which is available on our website at http://www.td.com/investor/. This analysis is dated March 3, 2011. Unless otherwise indicated, all amounts are expressed in Canadian dollars, and have been primarily derived from the Bank’s annual or interim Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is available on the Bank’s website http://www.td.com, as well as on SEDAR at http://www.sedar.com and on the U.S. Securities and Exchange Commission’s (SEC’s) website at http://www.sec.gov (EDGAR filers section). FIRST QUARTER FINANCIAL HIGHLIGHTS, compared with the first quarter a year ago: • Reported diluted earnings per share were $1.69, compared with $1.44. • Adjusted diluted earnings per share were $1.74, compared with $1.60. • Reported net income was $1,541 million, compared with $1,297 million. • Adjusted net income was $1,588 million, compared with $1,430 million. Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section of the Management’s Discussion and Analysis for an explanation of reported and adjusted results. FIRST QUARTER ADJUSTMENTS (ITEMS OF NOTE) The first quarter reported earnings figures included the following items of note: • Amortization of intangibles of $112 million after tax (13 cents per share), compared with $112 million after tax (13 cents per share) in the first quarter last year. • A gain of $81 million after tax (9 cents per share), due to the change in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio, compared with a gain of $4 million after tax in the first quarter last year. • Integration and restructuring charges of $13 million after tax (1 cent per share), relating to the U.S. Personal and Commercial Banking acquisitions, compared with $46 million after tax (5 cents per share) in the first quarter last year. • A loss of $3 million after tax, due to the change in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses (PCL), compared with a loss of $7 million after tax (1 cent per share) in the first quarter last year. TORONTO, March 3, 2011 - TD Bank Group (TD or the Bank) today announced its financial results for the first quarter ended January 31, 2011. Overall results for the quarter reflected record retail earnings in Canada and the U.S. During the quarter, TD also announced an agreement to purchase Chrysler Financial, which is expected to close in the second quarter of TD's fiscal 2011, pending regulatory approvals and satisfaction of other customary closing conditions. “The first quarter was an excellent start to the year for TD, with record adjusted earnings and great growth across our retail businesses on both sides of the border. Total adjusted retail earnings hit another new high of $1.4 billion, up 30% from last year. Wholesale Banking also had a strong quarter,” said Ed Clark, Group President and Chief Executive Officer, TD. “We’re very pleased to announce a dividend increase of 5 cents per common share, payable in April, which speaks to the continuing confidence we have in the earnings power of our business model.” TD BANK GROUP • FIRST QUARTER 2 Page 2 Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking posted earnings of $905 million for the quarter, up 26% from the same period last year. Revenue grew 5% while PCL declined by 32%. TD Canada Trust (TDCT) reported strong volume growth in personal and business deposits, real estate secured lending, indirect lending and insurance. Subsequent to the end of the quarter, TDCT started to offer Sunday hours at more than 300 branches across Canada. “Canadian Personal and Commercial Banking delivered another record quarter as we continued to benefit from our leadership position in customer service and convenience and ongoing investments in our branch network,” said Tim Hockey, Group Head, Canadian Banking and Insurance, TD. “We expect a very good year in 2011, with solid performance across all of our businesses and particular strength in insurance and business banking. However, year-over-year earnings growth will moderate starting in the second quarter, with slowing volume growth in personal banking and continuing margin pressure.” Wealth Management Global Wealth net income, which excludes TD’s reported investment in TD Ameritrade, was $133 million in the quarter, up 32% from the same period last year, largely driven by fee revenue from higher client assets, strong trading volume and higher net interest margin. TD Ameritrade contributed $48 million in earnings to the segment, up 12% from the same period last year. In February, TD Ameritrade announced it reached a record US$400 billion in client assets, reflecting strong asset gathering momentum over the past two years. “This was a strong quarter, marking eight straight quarters of improving profit for the Wealth business,” said Mike Pedersen, Group Head, Wealth Management, Direct Channels and Corporate Shared Services, TD. “Buoyant equity markets also helped our revenue growth and we continued to invest in infrastructure and products for our clients. We are positioned well for further growth throughout the year, provided the markets remain at current levels or improve further.” U.S. Personal and Commercial Banking U.S. Personal and Commercial Banking generated US$319 million in reported net income for the quarter, up 85% from the same period last year. On an adjusted basis, the segment earned US$332 million, up 54% from the first quarter of last year. Revenue in U.S. dollar terms grew 28% from the same period last year, primarily driven by strong loan and deposit growth and acquisitions, partially offset by lower overdraft fees. “TD Bank, America’s Most Convenient Bank, had a record first quarter, thanks to strong loan and mortgage growth and good cross-selling momentum,” said Bharat Masrani, Group Head, U.S. Personal and Commercial Banking, TD. “While the economy is still recovering, we’re seeing increased optimism among our personal and business customers, which makes us confident about continuing volume growth in 2011. The early performance of our recent acquisitions has also been better than expected.” Wholesale Banking Wholesale Banking reported net income of $237 million, down 36% from the same period last year. Last year’s record results reflected the unusually strong market conditions that followedthe financial crisis.This year's strong performance included solid results across all business lines and continued low PCLs. “Our wholesale bank had a strong quarter and delivered an above-targetreturn on capital,” said Bob Dorrance, Group Head, Wholesale Banking, TD. “Our core revenues reflected amoderated tradingenvironment, offset by stronger capital market revenues.” Corporate The Corporate segment, which includes the Bank’s other activities, recorded a net loss of $102 million, down $18 million, on a reported basis, and a net loss of $68 million, up $35 million, on an adjusted basis, from the same period last year. Capital TD’s Tier 1 capital ratio was 12.7% in the quarter, up 50 basis points from last quarter. Capital quality remained very high, with tangible common equity comprising about 80% of Tier 1 capital. Conclusion “We’re very pleased with TD’s great results for the quarter, which once again demonstrated that we have the right strategy to deliver long-term profitable growth,” Clark said. “It’s also encouraging to see more signs that the economy is recovering, even though interest rates remain low and regulatory uncertainty continues to persist. Given TD’s strong capital position, ongoing investments in our franchises and the proven strength of our retail-focused strategy, we’re looking forward to a very good year in 2011.” The foregoing contains forward-looking statements. Please see the “Caution Regarding Forward-Looking Statements” on page 3. TD BANK GROUP • FIRST QUARTER 2 Page 3 Caution Regarding Forward-Looking Statements From time to time, the Bank makes written and/or oral forward-looking statements, including in this earnings news release, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission, and in other communications. In addition, representatives of the Bank may make forward-looking statements orally to analysts, investors, the media and others. All such statements are made pursuant to the “safe harbour” provisions of, and are intended to be forward-looking statements under, applicable Canadian and U.S. securities legislation, including the U.S. Private Securities Litigation Reform Act of 1995. Forward-looking statements include, but are not limited to, statements made in this earnings news release in the “Business Outlook” section for each business segment and in other statements regarding the Bank’s objectives and priorities for 2011 and beyond and strategies to achieve them, and the Bank’s anticipated financial performance. Forward-looking statements are typically identified by words such as “will”, “should”, “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may”, and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific. Especially in light of the uncertainty related to the financial, economic and regulatory environments, such risks and uncertainties - many of which are beyond the Bank’s control and the effects of which can be difficult to predict - may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Risk factors that could cause such differences include: credit, market (including equity, commodity, foreign exchange, and interest rate), liquidity, operational, reputational, insurance, strategic, regulatory, legal, environmental, and other risks, all of which are discussed in the Management’s Discussion and Analysis (“MD&A”) in the Bank’s 2010 Annual Report. Additional risk factors include the impact of recent U.S. legislative developments, as discussed under “Significant Events in 2010” in the “How We Performed” section of the 2010 MD&A; changes to and new interpretations of capital and liquidity guidelines and reporting instructions; increased funding costs for credit due to market illiquidity and competition for funding; and the failure of third parties to comply with their obligations to the Bank or its affiliates relating to the care and control of information. We caution that the preceding list is not exhaustive of all possible risk factors and other factors could also adversely affect the Bank’s results. For more detailed information, please see the “Risk Factors and Management” section of the 2010 MD&A. All such factors should be considered carefully, as well as other uncertainties and potential events, and the inherent uncertainty of forward-looking statements, when making decisions with respect to the Bank and we caution readers not to place undue reliance on the Bank’s forward-looking statements. Material economic assumptions underlying the forward-looking statements contained in this document are set out in the Bank’s 2010 Annual Report under the headings “Economic Summary and Outlook”, as updated in the First Quarter 2011 Report to Shareholders; for each business segment, “Business Outlook and Focus for 2011”, as updated in this earnings news release under the headings “Business Outlook”, and for the Corporate segment in the report under the heading “Outlook”. Any forward-looking statements contained in this document represent the views of management only as of the date hereof and are presented for the purpose of assisting the Bank’s investors and analysts in understanding the Bank’s financial position, objectives and priorities and anticipated financial performance as at and for the periods ended on the dates presented, and may not be appropriate for other purposes. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf, except as required under applicable securities legislation. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK GROUP • FIRST QUARTER 2 Page 4 FINANCIAL HIGHLIGHTS (millions of Canadian dollars, except as noted) For the three months ended Jan. 31, 2011 Oct. 31, 2010 Jan. 31, 2010 Results of operations Total revenue $ $ $ Provision for credit losses Non-interest expenses Net income - reported1 Net income - adjusted1 Economic profit2 Return on common equity - reported1 15.5% 9.7% 14.0% Return on invested capital2 14.1% 11.0% 13.6% Financial position Total assets $ $ $ Total risk-weighted assets Total shareholders’ equity Financial ratios Efficiency ratio - reported1 58.5% 65.0% 59.2% Efficiency ratio - adjusted1 56.4% 61.4% 55.1% Tier 1 capital to risk-weighted assets 12.7% 12.2% 11.5% Provision for credit losses as a % of net average loans 0.60% 0.60% 0.79% Common share information - reported (Canadian dollars)1 Per share earnings Basic $ $ $ Diluted Dividends Book value Closing share price Shares outstanding (millions) Average basic Average diluted End of period Market capitalization (billions of Canadian dollars) $ $ $ Dividend yield 3.3% 3.4% 3.8% Dividend payout ratio 36.0% 56.4% 42.0% Price to earnings ratio Common share information - adjusted (Canadian dollars)1 Per share earnings Basic $ $ $ Diluted Dividend payout ratio 34.9% 44.1% 37.9% Price to earnings ratio 1 Adjusted measures are non-GAAP. Refer to the “How the Bank Reports” section for an explanation of reported and adjusted results. 2 Economic profit and return on invested capital are non-GAAP financial measures. Refer to the “Economic Profit and Return on Invested Capital” section for an explanation. TD BANK GROUP • FIRST QUARTER 2 Page 5 HOW WE PERFORMED How the Bank Reports The Bank prepares its Interim Consolidated Financial Statements in accordance with GAAP and refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures to arrive at “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note relate to items which management does not believe are indicative of underlying business performance. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. The items of note are listed in the table on the following page. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results, items of note, and related terms used in this document are not defined terms under GAAP and, therefore, may not be comparable to similar terms used by other issuers. The following table provides the operating results - reported for the Bank. Operating Results - Reported (millions of Canadian dollars) For the three months ended Jan. 31, 2011 Oct. 31, 2010 Jan. 31, 2010 Net interest income $ $ $ Non-interest income Total revenue Provision for credit losses Non-interest expenses Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes Non-controlling interests in subsidiaries, net of income taxes 26 27 27 Equity in net income of an associated company, net of income taxes 57 45 55 Net income - reported Preferred dividends 49 48 49 Net income available to common shareholders - reported $ $ $ TD BANK GROUP • FIRST QUARTER 2 Page 6 Non-GAAP Financial Measures - Reconciliation of Adjusted to Reported Net Income (millions of Canadian dollars) For the three months ended Jan. 31, 2011 Oct. 31, 2010 Jan. 31, 2010 Operating results – adjusted Net interest income $ $ $ Non-interest income1 Total revenue Provision for credit losses Non-interest expenses2 Income before income taxes, non-controlling interests in subsidiaries, and equity in net income of an associated company Provision for income taxes3 Non-controlling interests in subsidiaries, net of income taxes 26 27 27 Equity in net income of an associated company, net of income taxes4 74 62 72 Net income - adjusted Preferred dividends 49 48 49 Net income available to common shareholders - adjusted Adjustments for items of note, net of income taxes Amortization of intangibles5 ) ) ) Increase (decrease) in fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio6 81 4 Integration and restructuring charges relating to U.S. Personal and Commercial Banking acquisitions7 Decrease in fair value of credit default swaps hedging the corporate loan book, net of provision for credit losses8 Recovery of income taxes due to changes in statutory income tax rates9 - - 11 Release of insurance claims10 - - 17 Agreement with Canada Revenue Agency11 - ) - Total adjustments for items of note ) ) ) Net income available to common shareholders - reported $ $ $ 1 Adjusted non-interest income excludes the following items of note: first quarter 2011 - $6 million loss due to change in fair value of credit default swaps (CDS) hedging the corporate loan book, as explained in footnote 8; $99 million gain due to change in fair value of derivatives hedging the reclassified available-for-sale (AFS) debt securities portfolio, as explained in footnote 6; fourth quarter 2010 - $8 million loss due to change in fair value of CDS hedging the corporate loan book; $8 million loss due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio; first quarter 2010 - $11 million loss due to change in fair value of CDS hedging the corporate loan book; $12 million gain due to change in fair value of derivatives hedging the reclassified AFS debt securities portfolio; $25 million recovery of insurance claims, as explained in footnote 10. 2 Adjusted non-interest expenses exclude the following items of note: first quarter 2011 - $144 million amortization of intangibles as explained in footnote 5; $21 million of integration charges related to U.S. Personal and Commercial Banking acquisitions, as explained in footnote 7; fourth quarter 2010 - $147 million amortization of intangibles; $28 million of integration charges related to U.S. Personal and Commercial Banking acquisitions; first quarter 2010 - $149 million amortization of intangibles; $71 million of integration and restructuring charges related to U.S. Personal and Commercial Banking acquisitions. 3 For reconciliation between reported and adjusted provision for income taxes, see the ‘Non-GAAP Financial Measures - Reconciliation of Reported to Adjusted Provision for Income Taxes’ table in the “Income Taxes” section of this document. 4 Adjusted equity in net income of an associated company excludes the following items of note: first quarter 2011 - $17 million amortization of intangibles, as explained in footnote 5; fourth quarter 2010 - $17 million amortization of intangibles; first quarter 2010 - $17 million amortization of intangibles. 5 Amortization of intangibles primarily relates to the Canada Trust acquisition in 2000, the TD Banknorth acquisition in 2005 and its privatization in 2007, the Commerce acquisition in 2008, and the amortization of intangibles included in equity in net income of TD Ameritrade. Effective first quarter 2011, amortization of software is recorded in amortization of intangibles; however, amortization of software is not included for purposes of items of note, which only include amortization of intangibles acquired as a result of business combinations. 6 Effective August 1, 2008, as a result of deterioration in markets and severe dislocation in the credit market, the Bank changed its trading strategy with respect to certain trading debt securities.The Bank no longer intends to actively trade in these debt securities. Accordingly, the Bank reclassified certain debt securities from trading to the available-for-sale category in accordance with the Amendments to CICA Handbook Section 3855, Financial Instruments - Recognition and Measurement.As part of the Bank’s trading strategy, these debt securities are economically hedged, primarily with CDS and interest rate swap contracts. This includes foreign exchange translation exposure related to the debt securities portfolio and the derivatives hedging it. These derivatives are not eligible for reclassification and are recorded on a fair value basis with changes in fair value recorded in the period’s earnings. Management believes that this asymmetry in the accounting treatment between derivatives and the reclassified debt securities results in volatility in earnings from period to period that is not indicative of the economics of the underlying business performance in Wholesale Banking. As a result, the derivatives are accounted for on an accrual basis in Wholesale Banking and the gains and losses related to the derivatives in excess of the accrued amounts are reported in the Corporate segment. Adjusted results of the Bank exclude the gains and losses of the derivatives in excess of the accrued amount. 7 As a result of U.S. Personal and Commercial Banking acquisitions and related integration and restructuring initiatives undertaken, the Bank may incur integration and restructuring charges. Restructuring charges consist of employee severance costs, the costs of amending certain executive employment and award agreements, contract termination fees, and the write-down of long-lived assets due to impairment. Integration charges consist of costs related to employee retention, external professional consulting charges, marketing (including customer communication and rebranding), and integration-related travel costs. Beginning in Q2 2010, U.S. Personal and Commercial Banking has elected not to include any further Commerce-related integration and restructuring charges in this item of note as the efforts in these areas wind down and in light of the fact that the integration and restructuring is substantially complete. For the three months ended January 31, 2011, the integration charges were driven by the FDIC-assisted and South Financial acquisitions and there were no restructuring charges recorded. 8 The Bank purchases CDS to hedge the credit risk in Wholesale Banking's corporate lending portfolio. These CDS do not qualify for hedge accounting treatment and are measured at fair value with changes in fair value recognized in current period's earnings. The related loans are accounted for at amortized cost. Management believes that this asymmetry in the accounting treatment between CDS and loans would result in periodic profit and loss volatility which is not indicative of the economics of the corporate loan portfolio or the underlying business performance in Wholesale Banking. As a result, the CDS are accounted for on an accrual basis in Wholesale Banking and the gains and losses on the CDS, in excess of the accrued cost, are reported in the Corporate segment. Adjusted earnings exclude the gains and losses on the CDS in excess of the accrued cost. When a credit event occurs in the corporate loan book that has an associated CDS hedge, the PCL related to the portion that was hedged via the CDS is netted against this item of note. 9 This represents the impact of scheduled changes in the income tax statutory rates on net future income tax balances. 10 The Bank accrued an additional actuarial liability in its insurance subsidiary operations for potential losses in the first quarter of 2008 related to a court decision in Alberta. The Alberta government's legislation effectively capping minor injury insurance claims was challenged and held to be unconstitutional. In Q3 2009, the government of Alberta won its appeal of the decision. The plaintiffs sought leave to appeal the decision to the Supreme Court of Canada and in Q1 2010, the Supreme Court of Canada denied the plaintiffs’ application to seek leave to appeal.As result of this favourable outcome, the Bank released its provision related to the minor injury cap litigation in Alberta. 11 The Bank resolved several outstanding tax matters related to Wholesale Banking strategies that have been previously reassessed by the Canada Revenue Agency (CRA) and that were awaiting resolution by the CRA appeals division or the courts. The Bank no longer enters into these types of strategies. TD BANK GROUP • FIRST QUARTER 2 Page 7 Reconciliation of Reported Earnings per Share (EPS) to Adjusted EPS1 (Canadian dollars) For the three months ended Jan. 31, 2011 Oct. 31, 2010 Jan. 31, 2010 Diluted - reported $ $ $ Adjustments for items of note 2 Diluted - adjusted $ $ $ Basic - reported $ $ $ 1 EPS is computed by dividing net income available to common shareholders by the weighted-average number of shares outstanding during the period. 2 For explanations of items of note, see the “Non-GAAP Financial Measures - Reconciliation of Adjusted to Reported net income” table in the “How We Performed” section of this document. Non-GAAP Financial Measures - Reconciliation of Reported to Adjusted Provision for Income Taxes1 (millions of Canadian dollars, except as noted) For the three months ended Jan. 31, 2011 Oct. 31, 2010 Jan. 31, 2010 Provision for income taxes - reported $ $ $ Adjustments for items of note: Recovery of (provision for) income taxes2 Amortization of intangibles 49 49 54 Fair value of derivatives hedging the reclassified available-for-sale debt securities portfolio ) (1
